Case 4:21-cr-20149-SDD-Cl ECF No. 13, PagelD.26 Filed 03/03/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

United States of America, Case:4:21-cr-20149 .
Judge: Davis, Stephanie Dawkins
. : Ivy, Curtis
Plaintiff, vied 93-03-2021 At 04:26 PM
USA v. TARENCE LARD (TT)
V. Violations:
18 U.S.C. § 924(c)(1)(A)
Tarence L. Lard, 21 US.C. § 841(a)(1)
18 U.S.C. § 922(g)(1)
Defendant. |
/ i Le
MAR 03 2021
INDICTMENT —“ us. DISTRICT COURT
FLINT, MICHIGAN
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. § 924(c)(1)(A)

Possession of a firearm in furtherance of a drug trafficking crime

1. On or about August 18, 2020, in the Eastern District of Michigan,
defendant, Tarence Lard knowingly and unlawfully possessed a firearm, that is, a
Glock, model 23, .40 caliber semiautomatic pistol, a Glock, model 19 Gen 4, 9mm
semiautomatic pistol, and an Anderson Manufacturing, model AM-15, multi-
caliber semiautomatic pistol, in furtherance of a drug trafficking crime, for which

he may be prosecuted in a court of the United States, that is, possession with intent

to distribute cocaine as alleged in Count Two of this Indictment.

All in violation of 18 U.S.C. § 924(c)(1)(A).

 

 
Case 4:21-cr-20149-SDD-CIl ECF No. 13, PagelD.27 Filed 03/03/21 Page 2 of 4

COUNT TWO
21 U.S.C. §§ 841(a)(1) & (b)(1)(B) (ii)
Possession with intent to distribute cocaine
2. On or about August 18, 2020, in the Eastern District of Michigan,
defendant, Tarence Lard, knowingly and unlawfully possessed with the intent to
distribute 28 grams or more of a mixture or substance containing a detectable

amount of cocaine base, a Schedule II controlled substance.

All in violation of 21 U.S.C. §§ 841(a) and (b)(1)(B)(iii).

COUNT THREE |
18 U.S.C. § 922(g)(1)
Felon in possession of a firearm
3. On or about August 18, 2020, in the Eastern District of Michigan,
defendant, Tarence Lard, after having been convicted of a crime punishable by a
term of imprisonment exceeding one year, a felony offense, and knowing that he
had been previously convicted of a crime punishable by a term of imprisonment
exceeding one year, knowingly and unlawfully possessed, in and affecting
interstate commerce, a firearm, that is, a Glock, model 23, .40 caliber

semiautomatic pistol, a Glock, model 19 Gen 4, 9mm semiautomatic pistol, and an

Anderson Manufacturing, model AM-15, multi-caliber semiautomatic pistol.

All in violation of 18 U.S.C. § 922(g)(1).

 

 
Case 4:21-cr-20149-SDD-CIl ECF No. 13, PagelD.28 Filed 03/03/21 Page 3 of 4

FORFEITURE ALLEGATION
4. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides
notice to the defendant of its intention to seek forfeiture of all proceeds, direct or
indirect, or property traceable thereto, all property that facilitated the commission
of the violations alleged, or property traceable thereto, and all property involved in,
or property traceable thereto, of the violations set for in this Indictment, including
but not limited to a Glock, model 23, .40 caliber semiautomatic pistol, s/n
1EVG221US; a Glock, model 19 Gen 4, 9mm semiautomatic pistol, s/n BFUZ436;
an Anderson Manufacturing, model AM-15, multi-caliber semiautomatic pistol, s/n
19238075; and ammunition.
5. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of defendant:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty; ,

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

 

 
Case 4:21-cr-20149-SDD-CIl ECF No. 13, PagelD.29 Filed 03/03/21 Page 4 of 4

THIS IS A TRUE BILL
s/GRAND JURY FOREPERSON

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Chief, Branch Offices

s/BLAINE LONGSWORTH
‘ BLAINE LONGS WORTH
Assistant United States Attorney

 

Dated: 3-3-21

 

 
